Exhibit 10.26
FOX PAINE & COMPANY, LLC
3500 Alameda de las Pulgas, Suite 150
Menlo Park, California 94025
March 16, 2011
United America Indemnity, Ltd.
Global Indemnity (Cayman) Limited
c/o Global Indemnity Group, Inc.
Three Bala Plaza East
Suite 300
Bala Cynwyd, Pennsylvania 19004
Ladies and Gentlemen:
We refer to the Management Agreement (the “Original Agreement”), dated
September 5, 2003, by and between United America Indemnity, Ltd., formerly
Vigilant International, Ltd., an exempted company formed with limited liability
under the laws of the Cayman Islands (“UAIL”), Fox Paine & Company, LLC, a
Delaware limited liability company (“Fox Paine”), as amended by Amendment No. 1
thereto, dated May 25, 2006 (the “Amendment” and together with the Original
Agreement, the “Management Agreement”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Amendment.
Management Services
Effective as of the date first set forth above, UAIL hereby assigns and
transfers the Management Agreement and the Indemnification Letter and all of its
rights and obligations thereunder to Global Indemnity (Cayman) Limited (the
“Global Indemnity Cayman”), and Global Indemnity Cayman hereby accepts such
assignment and transfer and agrees to perform the obligations of Global
Indemnity Cayman under the Management Agreement and the Indemnification Letter.
Fox Paine hereby consents to such assignment and transfer. For the avoidance of
doubt, unless the Management Agreement, as amended hereby, is terminated in
accordance with its terms, Global Indemnity Cayman will hereafter be obligated
to make payments of the Annual Service Fees, with the next such Annual Service
Fee being due September 5, 2011 and payable on or before November 1, 2011. In
connection with such assignment, Global Indemnity Cayman agrees to pay to (or
settle by intercompany account with) UAIL $710,958.90, representing the
remainder of the current year’s prepaid Annual Service Fee.
In addition, upon the consummation of a Change of Control (as defined herein),
Global Indemnity Cayman will immediately pay Fox Paine a lump sum payment of
$10,000,000 million (the “Termination Fee”), and upon receipt of the Termination
Fee, Global Indemnity Cayman and Fox Paine agree that Fox Paine’s obligation to
provide the Services and Global Indemnity Cayman’s obligation to pay the Annual
Service Fee shall thereupon immediately terminate. Nothing herein shall affect
the obligation of Global

 



--------------------------------------------------------------------------------



 



Indemnity Cayman to reimburse Fox Paine for its and its affiliates’
out-of-pocket expenses in connection with the provision of Services pursuant to
the Management Agreement in respect of periods prior to the consummation of a
Change of Control, and nothing herein shall affect the obligations of Global
Indemnity Cayman under the Indemnification Letter.
Notwithstanding anything in the Management Agreement to the contrary, no Annual
Service Fee payable in respect of any year shall be paid on an applicable
Payment Date if Global Indemnity Group, Inc. (“GIGI”), and UAIL and Global
Indemnity Cayman, as guarantors, fail to make payment in full on any amounts due
on the Senior Notes. Any Annual Service Fees not paid as a result of the
preceding sentence, together with interest thereon accruing from the applicable
Payment Date at the “base” or “prime” rate from time to time announced by
Citibank, N.A., in New York, New York shall be deferred and shall be payable
from time to time in accordance with the following sentence. Any such deferred
Annual Service Fee shall be paid at such times as GIGI, UAIL and/or Global
Indemnity Cayman makes payment in full, inclusive of any late payment charges
and/or fees on the Senior Notes.
As used herein, the term “Change of Control” shall mean, whether effected
directly or indirectly or in one or a series of transactions, in each case other
than to or with Fox Paine and its affiliates or the Funds (as defined in the
Original Agreement) (Fox Paine and its affiliates and the Funds, collectively,
the “Fox Paine Entities”):
(a) any sale of all or substantially all of the consolidated assets of Global
Indemnity plc (“Global Indemnity”) taken together with its consolidated
subsidiaries;
(b) any sale of the outstanding shares of voting stock of Global Indemnity which
immediately following thereof (i) the Fox Paine Entities, directly or
indirectly, together with the shareholders of Global Indemnity immediately prior
to such transaction or series of transactions not affiliated with the Fox Paine
Entities, cease to own shares of voting stock of Global Indemnity representing
at least a majority of the voting power of Global Indemnity, (ii) the voting
power of the Fox Paine Entities in Global Indemnity relative to the voting power
in Global Indemnity of the shareholders immediately prior to such transaction or
series of transactions not affiliated with the Fox Paine Entities is no greater
than the relative voting power of the Fox Paine Entities in Global Indemnity as
compared to the voting power of such shareholders not affiliated with the Fox
Paine Entities immediately prior to such transaction or series of transactions,
(iii) the Fox Paine Entities, directly or indirectly, together with the
shareholders of Global Indemnity immediately prior to such transaction or series
of transactions not affiliated with the Fox Paine Entities, cease to own at
least a majority of the outstanding shares of voting stock of Global Indemnity,
and (iv) the shareholders of Global Indemnity not affiliated with the Fox Paine
Entities immediately prior to such transaction or series of transactions
participate on a proportional basis with and are entitled to receive at least
the same consideration as the Fox Paine Entities (without regard to class or
series of shares owned) in such transaction or series of transactions; or

2



--------------------------------------------------------------------------------



 



(c) any other transaction or series of transactions in which immediately
following thereof either:
(i) (A) the Fox Paine Entities, directly or indirectly, together with the
shareholders of Global Indemnity immediately prior to such transaction or series
of transactions not affiliated with the Fox Paine Entities, cease to own shares
of voting stock of Global Indemnity representing at least a majority of the
voting power of Global Indemnity, (B) the voting power of the Fox Paine Entities
in Global Indemnity relative to the voting power in Global Indemnity of the
shareholders immediately prior to such transaction or series of transactions not
affiliated with the Fox Paine Entities is no greater than the relative voting
power of the Fox Paine Entities in Global Indemnity as compared to the voting
power of such shareholders not affiliated with the Fox Paine Entities
immediately prior to such transaction or series of transactions, (C) the Fox
Paine Entities, directly or indirectly, together with the shareholders of Global
Indemnity immediately prior to such transaction or series of transactions not
affiliated with the Fox Paine Entities, cease to own at least a majority of the
outstanding shares of voting stock of Global Indemnity and (D) the shareholders
of Global Indemnity not affiliated with the Fox Paine Entities immediately prior
to such transaction or series of transactions participate on a proportional
basis with and are entitled to receive at least the same consideration as the
Fox Paine Entities (without regard to class or series of shares owned) in such
transaction or series of transactions; or
(ii) Global Indemnity no longer holds a majority of the outstanding shares of
voting stock of subsidiaries that together own substantially all of the
consolidated assets of Global Indemnity taken together with its consolidated
subsidiaries,
in each case, including, without limitation, by means of a merger, amalgamation,
scheme of arrangement, consolidation or other business combination, a tender or
exchange offer, a leveraged buy-out, lease or license, the formation of a
partnership, joint or collaborative venture or similar arrangement.
In the event a transaction or a series of transactions is consummated that would
otherwise have been a “Change of Control” (as such term is defined above), but
for any such transaction or series of transactions being to or with one or more
of the Fox Paine Entities (and thus no Termination Fee or Transaction Fee (as
defined below) being then due and payable), notwithstanding anything to the
contrary in the Management Agreement, as amended hereby, (a) the parties agree
that the consummation of any such transaction or series of transactions shall
not terminate the terms of the Management Agreement, as amended hereby,
including the right of Fox Paine to receive the Annual Service Fee and (b) the
Annual Service Fee shall continue until the earlier of (i) such time as the Fox
Paine Entities no longer hold an indirect equity investment in Global Indemnity
or any successor thereto and (ii) such time as Fox Paine and the Company agree
in writing to modify or terminate the arrangements contemplated hereby. For
purposes of interpreting the definition of “Change of Control”, the phrase
“series of transactions” shall mean and refer to a plan of disposition adopted
and approved by the Board of Directors of Global Indemnity or the applicable
company. Except as expressly amended, modified or supplemented herein, all other
provisions of the Management Agreement shall remain in full force and effect.

3



--------------------------------------------------------------------------------



 



Advisory Services
In addition, Global Indemnity Cayman also confirms the arrangements under which
Fox Paine agrees to provide to Global Indemnity Cayman and its affiliates
financial advice and assistance in the event of a possible Change of Control
transaction, including, as appropriate, advice and assistance with respect to
defining objectives, performing valuation analyses and structuring, planning and
negotiating any such transaction (the “Advisory Services”). Global Indemnity
Cayman understands that Fox Paine would not be providing (nor would Global
Indemnity Cayman and its affiliates be relying on it for) tax, regulatory, legal
or accounting advice in connection with a Change of Control and that Fox Paine
is not rendering any formal opinions to Global Indemnity Cayman with respect to
the Advisory Services.
If a Change of Control is consummated, Global Indemnity Cayman agrees to pay Fox
Paine, upon the consummation of the Change of Control an amount in cash equal to
the product of (a) 1.0% times (b) the Transaction Value (the “Transaction Fee”).
“Transaction Value” means with respect to a Change of Control involving (i) the
voting stock of Global Indemnity, the total value of (A) the consideration paid
per Global Indemnity voting share of each class multiplied by the total number
of Global Indemnity voting shares of each class outstanding (including the
number of voting shares that would be outstanding upon exercise, conversion,
redemption or exchange of any in-the-money securities, including options,
warrants, convertible debt and convertible preferred stock) of Global Indemnity
but net of any proceeds received by Global Indemnity upon the exercise of any
options or warrants and (B) any capital distribution to the shareholders of
Global Indemnity, including extraordinary dividends, share repurchases, self
tender offers or other forms of returning capital to shareholders, that is
expressly provided for in the Change of Control documentation and is conditioned
upon the consummation of the Change of Control (or, conversely, the Change of
Control is conditioned upon completion of such return of capital), and (ii) any
sale of assets or any other transaction not involving the voting stock of Global
Indemnity, the total value of (A) all cash, securities, assets and other
property paid, directly or indirectly, by a buyer to Global Indemnity or, if
applicable, a subsidiary of Global Indemnity in connection with a Change of
Control or, in the case of a partnership, joint or collaborative venture or
similar arrangement, the total value of all cash, securities, assets and other
property, directly or indirectly, paid or contributed by Global Indemnity or, if
applicable, a subsidiary of Global Indemnity to such venture, excluding any
subsequent capital contributions to fund such venture’s operations and (B) any
capital distribution to the shareholder(s) of Global Indemnity or, if
applicable, a subsidiary of Global Indemnity, including extraordinary dividends,
share repurchases, self tender offers or other forms of returning capital to
shareholders, that is expressly provided for in the Change of Control
documentation and is conditioned upon the completion of the Change of Control
(or, conversely, the Change of Control is conditioned upon completion of such
return of capital). For purposes of determining the Transaction Fee, the Audit
Committee of the Board of Directors of Global Indemnity shall reasonably
determine the Transaction Value so as not to “double count” the proceeds of any
transaction or series of transactions that has been consummated prior to the
consummation of a Change of Control transaction. Notwithstanding anything in
this letter agreement to the contrary, in no event shall more than one Change of
Control Fee be payable under the terms of this letter agreement.
The provisions of the Indemnification Letter shall apply to the Advisory
Services. Except as may be required by applicable law or regulation or in
connection with any proceeding, inquiry or request by or before, or a filing
with or submission to, a court, governmental or judicial authority, regulatory
or administrative body or securities exchange, none of Global Indemnity Cayman,
Global Indemnity or

4



--------------------------------------------------------------------------------



 



any of their respective subsidiaries will disclose to any third party, or
publicly refer to, any written or oral advice provided by Fox Paine pursuant to
this letter agreement, without the prior written consent of Fox Paine. The
Advisory Services provided by Fox Paine hereunder are intended solely for the
benefit and use of the senior management and the Board of Directors of each of
Global Indemnity Cayman, Global Indemnity and their respective subsidiaries, are
not on behalf of, and are not intended to confer rights or remedies upon, any
shareholder of Global Indemnity, any employee or creditor of Global Indemnity
Cayman, Global Indemnity or any of their respective subsidiaries or any other
person, and may not be used or relied upon for any other purpose.
All amounts payable to Fox Paine hereunder shall be paid free and clear of all
deductions or withholdings unless the deduction or withholding is required by
applicable law, in which event Global Indemnity Cayman shall pay such additional
amounts as shall be necessary to ensure that the net amount received by Fox
Paine will equal the full amount that would otherwise have been received by Fox
Paine had no such deduction or withholding been made. Payments made by Global
Indemnity Cayman pursuant to this letter agreement shall be made by wire
transfer of immediately available funds to such account as Fox Paine shall
designate to Global Indemnity Cayman in writing from time to time.
Concurrently herewith, each of GIGI, Wind River Reinsurance Company, Ltd., and
UAIL are executing a separate Guaranty in favor of Fox Paine with respect to the
Management Agreement, as amended hereby, and the Indemnification Letter.
[Remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     Please confirm the foregoing is in accordance with your understanding and
agreement with Fox Paine by signing a copy of this letter agreement in the space
provided below.

            Very truly yours,


FOX PAINE & COMPANY, LLC
      By:   /s/ Saul A. Fox         Name:   Saul A. Fox        Title:   Managing
Member     

Agreed and accepted:

                      UNITED AMERICA INDEMNITY, LTD.       GLOBAL INDEMNITY
(CAYMAN) LIMITED    
 
                   
By:
  /s/ Larry A. Frakes
 
Name: Larry A. Frakes       By:   /s/ Thomas M. McGeehan
 
Name: Thomas M. McGeehan    
 
  Title: Director           Title: Director    

